Citation Nr: 1127627	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk







INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Detroit, Michigan (RO) of the Department of Veterans Affairs (VA), wherein the RO denied service connection for PTSD.

In his December 2009 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  Prior to the date of the hearing, the Veteran cancelled his hearing request.

Although the Veteran filed a claim for PTSD, treatment records indicate that he has also been diagnosed with depression and generalized anxiety disorder.  Hence, the Board has expanded his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Veteran asserts that his current psychiatric symptoms, specifically those related to PTSD, are related to events that occurred in Vietnam during his active duty.  Specifically, he reports that while stationed in the Pleiku, An Khe, and Chu-lai regions of Vietnam, he experienced night ambushes, firefights, monsoons, rice paddies, and observed the dismemberment of fellow soldiers.  The Veteran asserts that ever since returning from Vietnam, he has experienced depression, sleeping problems, and has taken anti-depressant medication to assuage his sleep.  The Veteran further asserts that because of his anxiety and nervousness, he has had 3 divorces and lost several jobs.  

The Board notes that the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
75 Fed. Reg. 39843, 39852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).  

Specific to PTSD claims under which the new § 3.304(f)(3) may be applicable, the Veteran's DD-Form 214 would verify service in a location that involves "hostile military or terrorist activity" as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal.  VA TL 10-
05 (July 16, 2010).  In this case, the Veteran's DD-Form 214 denotes service in a location that involved "hostile military or terrorist activity" as evidenced by the Veteran's awards of a Vietnam Campaign Medal, Vietnam Service Medal, and an Army Commendation Medal with two overseas Service bars.

The Veteran's DD-Form 214 reflects that his primary specialty was (11B10) Light Weapons Infantry and his last duty assignment and major command was with the 335th Transport Company.  His DD-Form 214 also shows service in Vietnam from November 1969 to December 1970.  Furthermore, as the location of his service was considered a "hostile area of operations," resolving all reasonable doubt in his favor, the Board finds that the new provisions of 38 C.F.R. § 3.304(4)(3) are applicable to his claim for service connection for PTSD.

The Veteran has identified several in-service stressors.  In an August 2008 written statement, he has claimed the following stressors:  (1) while stationed in Vietnam, he experienced firefights; and (2) he recounted observations of fellow soldiers' and enemy soldiers' body parts strewn about the scene of such fights.

In a March 2009 letter, a VA social worker, Mr. S.Y., stated that the Veteran had been diagnosed with PTSD and generalized anxiety disorder.  Mr. S.Y. said that the Veteran entered into individual psychotherapy, group therapy, and medication therapy for treatment of the aforementioned disorders in July 2008.  

A September 2009 VA psychiatric examination report notes that the Veteran failed to provide clear details regarding his PTSD stressors and that the Veteran had complained of having memory problems.  The examiner stated, "[a]t best at this time, pending psychological testing only a provisional diagnosis of Posttraumatic [sic] stress disorder can be made at this time.  The Veteran reports he has a history of heavy drinking that is currently in early remission.  I cannot make a service connection to any Posttraumatic stress disorder at this time."  Also, the report of this examination associated with the claims file appears to be cut off at page 3.

An October 2009 VA psychology consultation note reflects that the Veteran underwent psychological testing.  The psychologist indicated that the Veteran's test data suggested some support for a diagnosis of combat-related PTSD, but was not as strong as what is typically seen in combat veterans with PTSD.  
As the September 2009 VA examiner provided only a provisional diagnosis pending psychological testing, the Board finds that the Veteran should be afforded another VA psychiatric examination.  Specific to PTSD, the examiner should confirm that the Veteran has a diagnosis of PTSD and, if so, whether his PTSD symptoms are related his claimed stressors that are consistent with the places, types, and circumstances of his service.  The examiner should also determine the nature and etiology of any other current psychiatric disorders.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

The RO should also obtain and associate with the claims file all outstanding VA psychological treatment records.  The claims file includes VA outpatient treatment records from the Battle Creek VA Medical Center (VAMC) dated from June 2008 to October 2008 and a copy of an October 2009 VA psychological consultation.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding records of psychological treatment for the Veteran from the Battle Creek VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Battle Creek VAMC all oustanding records of evaluation and/or treatment for the Veteran's PTSD and other psychological disorders.  The claims file currently includes records from the Battle Creek VA Medical Center (VAMC) dated from June 2008 to October 2008 and a copy of an October 2009 VA psychological consultation.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to be performed by a psychiatrist or a psychologist.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated psychiatric tests and studies should be accomplished.

The examiner should determine the diagnoses for all psychiatric disorders found.  If a diagnosis of PTSD is deemed appropriate, the psychiatrist or psychologist should specify whether there is a link between current PTSD symptoms and the Veteran's reported in-service stressors as detailed earlier. A complete rationale for this opinion must be provided.

If any other psychiatric condition is diagnosed, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that a current psychiatric disability, other than PTSD, is related to service.  A complete rationale for this opinion must be provided.

3.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


